When the Comptroller takes over the assets of an insolvent bank, the bank charter remains. If under the statute a new banking business is begun and conducted under the same charter the assets and liabilities of the former business remain distinct from the assets and liabilities of the new banking business, though the officers of the new banking business may under the statute have the custody of the assets of the former banking business with authority to collect and account for amounts due on such assets of the former business. Under the statutes now in force, the bank, after beginning a new business but having the custody of the assets of the former business, is not authorized to maintain an action to recover assessments made by the Comptroller upon the shares of stock of a stockholder in the former business. The Comptroller or the proper liquidator should maintain the action to recover assessments against stockholders who may be liable because of the insolvency of the former banking business.